 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDRetail Clerks Local 1689, affiliated with UnitedFood and Commerical Workers International,AFL-CIO' and Market Basket Stores, Inc.,Safeway Stores, Inc., Carr's Quality Centers,d/b/a Foodland, and Northland Hub, Inc.,d/b/a Southgate Hub2and International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local No. 959,Alaska.3Cases 19-CD-378-1, 19-CD-378-2,19-CD-378-3, and 19-CD-378-4June 12, 1981DECISION AND ORDER QUASHINGNOTICE OF HEARINGThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed on January 2, 1981, by MarketBasket Stores, Inc., Safeway Stores, Inc., Carr'sQuality Centers, d/b/a Foodland, and NorthlandHub, Inc., d/b/a Southgate Hub, herein called theEmployers, alleging that Retail Clerks Local 1689,affiliated with United Food and Commercial Work-ers International, AFL-CIO, herein called UFCW,violated Section 8(b)(4)(D) of the National LaborRelations Act, as amended, by engaging in certainproscribed activity with an object of forcing or re-quiring the Employers to assign certain work toemployees represented by UFCW rather than toemployees represented by International Brother-hood of Teamsters, Chauffeurs, Warehousemen,and Helpers of America, Local 959, Alaska, hereincalled Teamsters.Pursuant to notice, a hearing was held beforeHearing Officer Patrick F. Dunham on January 28,1981. All parties, including the Employers, UFCW,and the Teamsters, appeared at the hearing andwere afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to adduceevidence bearing on the issues. Thereafter, theTeamsters, UFCW, and the Employers filedbriefs.4The Board has reviewed the rulings made by theHearing Officer at the hearing and finds they arefree from prejudicial error. The rulings are herebyaffirmed. Upon the entire record in this case, in-cluding the aforementioned briefs, the Board makesthe following findings:1. THE BUSINESS OF THE EMPLOYERSThe parties stipulated, and we find, that the Em-ployers are Alaska corporations with offices andI UFCW's name appears as amended at the hearing.2 The Employers' names appear as amended at the hearing.3 Local 959's name appears as amended at the hearing.The Teamsters filed a motion to supplement the record and the Em-ployers filed a response to that motion. In light of our decision herein,we find it unnecessary to pass on the motion to supplement the record.256 NLRB No. 97places of business in Fairbanks, Alaska, where theyare engaged in the retail sale of food and groceryproducts. During the last calendar year, each of theEmployers had a gross sales volume in excess of$500,000 and purchased goods valued in excess of$50,000 directly from suppliers located outside theState of Alaska. We find that each Employer is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuatethe purposes of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theTeamsters and UFCW are labor organizationswithin the meaning of Section 2(5) of the Act.II. THE DISPUTEA. Background and FactsSince 1957, each of the Employers has main-tained a collective-bargaining agreement withUFCW. Article I states that the Fairbanks RetailGrocers recognizes "Retail Clerks Local 1689 asthe sole and exclusive collective-bargaining agencyfor a unit consisting of all employees employed inthe employers' present and future grocery stores."The current agreement runs from July 1, 1980,until August 1, 1983.Since at least 1961, the Employers have had a"City Delivery and Local Cartage Agreement"with the Teamsters. This contract existed side byside with the Retail Clerks Agreement until June30, 1980, when the last one expired. The agreementwith the Teamsters required the employers to rec-ognize the Teamsters "as the collective-bargainingagency for such of his employees as may be em-ployed as Teamsters, Drivers, Chauffeurs, Ware-housemen or as employees under any classificationswithin the jurisdiction of the Union." The contractgoes on to refer to the following job classificationsas within the Teamsters jurisdiction:Dispatcher/Head Warehousemen, Working Fore-man, Boom Truck (Driver), Drivers, Swampersand Warehousemen, Utility Maintenance, and Ma-chine Operators.When the Teamsters first represented employeesof the Employers, retail grocers were warehousinga considerable amount of their inventory. At thattime, due to infrequent shipment of goods, eachstore maintained its own "back room" which waslarge enough to hold a month's supply of merchan-dise. These stores filed orders for families and vil-lages in remote areas. With the advent of bettershipping methods, including containers and refrig-erated vans, the industry changed drastically. Now RETAIL CLERKS LOCAL 1689549there is warehousing separate from the stores, andmore stores are located in remote areas. The large"back rooms" disappeared as did the old teamsterjob classifications.A practice developed in the stores whereby eachEmployer would designate a particular employeeas the "store Teamster." The employee's duties donot change upon becoming the store teamster, andsuch duties are the same as those performed by em-ployees represented by UFCW. In each store, thestore teamster works in different job classificationsincluding the following: assistant manager, dairy-man, nonfood supervisor, meatcutter, inventorycontrol clerk, and checker. The teamster is com-pensated at $3 to $5 more per hour than the otheremployees, and is included in the Teamsters pen-sion and health and welfare benefit plans whichcall for employer payments of $4 more than theUFCW contract.In November 1980, the UFCW advised the Em-ployers that it would strike if the disputed workwere assigned to the employees represented by theTeamsters.B. The Work in DisputeThe work in dispute concerns the work of oneemployee, currently designated as the "store Team-ster," in each of the Employers' stores.C. The Contentions of the PartiesThe Employers contend that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated. The Employers all claim that they preferthat the disputed work be assigned to employeesrepresented by the UFCW and that the Boardshould so find. They argue that the collective-bar-gaining agreements with the Teamsters have ex-pired and they indicate that they do not wish toenter into new agreements. They contend that theskills involved are clearly "clerk" skills and thatthe industry practice is that employees performingsuch skills are represented by the UFCW. The Em-ployers further contend that it is more efficient andeconomical if the employees performing the workin question are represented by the UFCW.The UFCW contends that the work done byeach store teamster is the same as that done by theemployees it represents and that the work shouldbe assigned to those employees.The Teamsters contends that the work should beassigned to the employees it represents because ithas been theirs historically and because it is re-quired by their collective-bargaining agreementswith the Employers. It further contends that thereis an agreed-upon method for the voluntary settle-ment of the instant dispute.D. Applicability of the ActBefore the Board may proceed to a determina-tion of dispute under Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) of the Act has beenviolated. On the record before us, we are not satis-fied that any such violation has occurred in thiscase.The Supreme Court in Carey v. WestinghouseElectric Corp.5 emphasized the difficulty of distin-guishing between work assignment disputes andcontroversies over which of two or more unionsshould represent certain employees. The Courtstated therein:We have here a so-called "jurisdictional"dispute involving two unions and the employ-er. But the term "jurisdictional" is not a wordof a single meaning. In the setting of the pres-ent case this "jurisdictional" dispute could beone of two different, though related, species:either--() a controversy as to whether certainwork should be performed by workers in onebargaining unit or those in another; or (2) acontroversy as to which union should repre-sent the employees doing particular work.sWe believe the circumstances herein fit into thesecond of the aforementioned categories. Asshown, the work performed by each store teamsteris different in each store and is the same as thatperformed by employees represented by UFCW.Thus, there is no dispute over specific work or jobtasks, but merely a dispute over which of twounions should represent certain employees. SinceSection 10(k) remedies only the situation describedin the first of the aforementioned categories, it isnot applicable herein.Upon the basis of the foregoing, we are satisfied,and conclude, that the dispute herein is not overthe assignment of work to one group of employeesrather than another within the meaning of Section10(k). Accordingly, we shall quash the notice ofhearing.ORDERIt is hereby ordered that the notice of hearingissued in this case be and it hereby is, quashed.' 375 U.S. 261 (1964).e 375 U S. at 263-264.RETAIL CLERKS LOCAL 1689 549